Judgment unanimously affirmed, without costs. Memorandum: The record shows that respondent board had reasonable grounds for denying the petition for a variance. The court, therefore, has no authority to annul the determination and substitute its judgment for that of the board (Matter of North Shore Steak House v. Board of Appeals of Inc. Vil. of Thomaston, 30 N Y 2d 238, 243; and, see, Matter of Lemir Realty Corp. v. Larkin, 11 N Y 2d 20, 24-26). (Appeal from judgment of Monroe Special Term in article 78 proceeding to annul determination denying variance.) Present — Goldman, P. J., Del Vecchio, Witmer, Cardamone and Henry, JJ.